DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Regarding the double patenting issue, the present claim set has been amended so that it sufficiently differs from the claim set in related patent U.S. Patent No. 10,678,520 with which there is a double patenting issue. Accordingly, the double patenting issue is resolved and is withdrawn.  

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the combination of the prior art references does not explicitly teach the claim amendments as submitted on 4/6/2022. In particular, while Wu teaches a combination of two algorithms, it does not specify that the algorithms are comprised of a current algorithm and at least one potential replacement algorithm. In addition, while Wu teaches an implementation at different time periods, this relates to modules instead of the algorithms themselves. That is, Wu does not specify that there is a current algorithm and at least one potential replacement algorithm within these modules and that those algorithms are being implemented at different time periods. Thus, the claim limitations are distinguishable from Wu. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s amendment was given in an interview with attorney Christopher George on 5/10/2022.

The application has been amended as follows below with bold underlined limitations being the Examiner’s amendment. Applicant’s claim amendments submitted in the filing on 4/6/2022 has been entered. The Examiner’s amendment is modifying that claim set. For clarity, the claims will be modified as shown below per the Examiner’s amendment as the final version of the claims. Only claims being amended or modified are shown below. 








Claim 1

A system associated with a live environment executing a current algorithm, comprising:
an algorithm data store containing information about a set of available algorithms; and 
a deployment platform implemented in an edge portion at an industrial site associated with the live environment, coupled to the algorithm data store, including: 
a lifecycle manager to: 
manage execution of the current algorithm in the live environment, and a performance manager to: 
receive an indication of a selected at least one potential replacement algorithm from the set of available algorithms, manage a shadow environment to cause execution of the at least one potential replacement algorithm in the shadow environment, the shadow environment instantiated separately from the live environment to prevent a compromised execution of the current algorithm in the live environment, the shadow environment to utilize data from the live environment during execution of the at least one potential replacement algorithm in the shadow environment, the data provided to the shadow environment in real time using a unidirectional connection from the live environment to the shadow environment; and 
report performance information associated with the at least one potential replacement algorithm, 
wherein the deployment platform is to form a hybridized algorithm, the hybridized algorithm including the current algorithm and the at least one potential replacement algorithm, the at least one potential replacement algorithm deployed during a first deployment period and the current algorithm deployed during a second deployment period, the first deployment period different from the second deployment period.
Claim 11
A method associated with a live environment executing a current algorithm, the method comprising: 
managing, by a lifecycle manager of a deployment platform implemented in an edge portion at an industrial site associated with the live environment; 
receiving, at a performance manager of the deployment platform, an indication of a selected at least one potential replacement algorithm from a set of available algorithms in an algorithm data; 
managing, by the performance manager, a shadow environment to cause execution of the at least one potential replacement algorithm in the shadow environment, the shadow environment instantiated separately from the live environment to prevent a compromised execution of the current algorithm in the live environment, the shadow environment to utilize data from the live environment during execution of the at least one potential replacement algorithm in the shadow environment, the data provided to the shadow environment in real time using a unidirectional connection from the live environment to the shadow environment; and 
reporting, by the performance manager, performance information associated with the at least one potential replacement algorithm, 
wherein the deployment platform is to form a hybridized algorithm, the hybridized algorithm including the current algorithm and the at least one potential replacement algorithm, the at least one potential replacement algorithm deployed during a first deployment period and the current algorithm deployed during a second deployment period, the first deployment period different from the second deployment period.

Claim 17
A non-transitory, computer-readable medium storing instructions, which, when executed, cause a processor to: 
manage execution of a current algorithm in a live environment; 
receive, at a performance manager of a deployment platform, an indication of a selected at least one potential replacement algorithm from a set of available algorithms in an algorithm data; 
manage a shadow environment to cause execution of the at least one potential replacement algorithm in the shadow environment, the shadow environment instantiated separately from the live environment to prevent a compromised execution of the current algorithm in the live environment, the shadow environment to utilize data from the live environment during execution of the at least one potential replacement algorithm in the shadow environment, the data provided to the shadow environment in real time using a unidirectional connection from the live environment to the shadow environment; and 
report performance information associated with the at least one potential replacement algorithm, 
wherein the deployment platform is to form a hybridized algorithm, the hybridized algorithm including the current algorithm and the at least one potential replacement algorithm, the at least one potential replacement algorithm deployed during a first deployment period and the current algorithm deployed during a second deployment period, the first deployment period different from the second deployment period.

Conclusion
Claims 1-21 are allowed.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
 Lee et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2008/0046334): describing a challenger and champion model. Wherein the challenger comprises “this rule base is a test bed for rules that may eventually be introduced to the” champion model”. The test bed being such that “the default challenger may contain all rules of another rule base, with one of the rules deleted, or a new rule added, or one modified rule.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.H./Examiner, Art Unit 2128                                                                                                                                                                                                        




/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128